Case: 2:07-cv-00116-MHW-KAJ Doc #: 412 Filed: 06/22/20 Page: 1 of 3 PAGEID #: 10768




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 INHALATION PLASTICS, INC.,

             Plaintiff,
                                                    Case No. 2:07-cv-116
             v.
                                                    Judge Michael H. Watson
 MEDEX CARDIO-PULMONARY, INC.
 SMITHS MEDICAL ASD, INC.                           Magistrate Judge Jolson
 a/k/a SMITHS MEDICAL and d/b/a
 SMITHS MEDICAL,

             Defendants.

 MEDEX CARDIO-PULMONARY, INC.,

             Counter-Plaintiff,

             v.

 INHALATION PLASTICS, INC.,
 WALTER LEVINE and
 DAVID LEVINE,

             Counter-Defendants.


          AGREED ENTRY RESOLVING NOTICE OF ATTORNEY LIEN

       This matter is before the Court on the petition of non-parties Matthew

 Tanner and Richard Lehman to enforce an attorney lien, ECF No. 409.

 Plaintiff/Counter-Defendants have disputed the enforceability of the lien.

 Previously, the Court had ordered $100,000 to be deposited with the Clerk and
Case: 2:07-cv-00116-MHW-KAJ Doc #: 412 Filed: 06/22/20 Page: 2 of 3 PAGEID #: 10769




 directed the Clerk to place those funds in an interest-bearing account pending

 resolution of the lien issue. See ECF No. 403.

       The parties have notified the Court that they have resolved the dispute

 over the attorney lien. Accordingly, the Court ORDERS the following per

 agreement of the parties:

       1.    The petition to enforce filed by Messrs. Tanner and Lehman, EFC
             No. 409, is deemed withdrawn.

       2.    The Clerk shall distribute all funds that were deposited as follows:

             a. $37,500 payable to Matthew Tanner.

             b. $37,500 payable to Richard Lehman.

             c. $25,000 plus any and all interest accrued on all of the deposited
                funds payable to Inhalation Plastics, Inc.

       IT IS SO ORDERED.


                                            /s/ Michael H. Watson___
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT


 Agreed:


 /s/ Barton R. Keyes                          /s/ Matthew D. Tanner (per email auth.)
 Rex H. Elliott                               Matthew D. Tanner
        (0054054)                             Roeser Tanner & Graham LLC
 Barton R. Keyes       (0083979)              2 North Riverside Plaza
 Adam P. Richards      (0085335)              Suite 1850
 Cooper & Elliott, LLC                        Chicago, Illinois 60606
 2175 Riverside Drive                         (312) 300-2522
 Columbus, Ohio 43221                         mtanner@rtglaw.com

                                        -2-
Case: 2:07-cv-00116-MHW-KAJ Doc #: 412 Filed: 06/22/20 Page: 3 of 3 PAGEID #: 10770




 (614) 481-6000
 (614) 481-6001 (Facsimile)                   Attorney for Matthew D. Tanner and
 rexe@cooperelliott.com                       Richard H. Lehman, sole members of
 bartk@cooperelliott.com                      Tanner & Lehman, LLC

 Attorneys for Plaintiff/Counter-Defendant
 Inhalation Plastics, Inc. and Counter-
 Defendants David Levine and Walter
 Levine




                                        -3-
